Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000193
                                                         20-APR-2015
                                                         10:33 AM




                          SCPW-15-0000193

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   LILY TAI NOMURA, Petitioner,

                                 vs.

    THE HONORABLE MICHAEL K. TANIGAWA, JUDGE OF THE DISTRICT
 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

 ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER, INC., DANNY
  ROBERTS; MICHAEL SPENCER; SAMANTHA COOK; ALETTA FLEISCHINGER;
 KAYLA FERNANDEZ; KAYCEE HABAN; ALIX LUNSFORD; HANS BRODO; LILY
LUM; CHRISTOPHER SCHULTE; LYLE NAM PAK; TOM SALT; LOGAN CROWLEY;
 ERIN BARASKY; JOHN DOES 1-50; and JANE DOES 1-50, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. NO. 1RC14-1-7636)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Lily Tai Nomura’s

“Motion for Reconsideration of the Order Denying Petition for

Writ of Mandamus,” filed on April 8, 2015 (“Motion”), the

declaration attached thereto and submitted in support thereof,
and the record,

          IT IS HEREBY ORDERED that the Motion is denied.

          DATED: Honolulu, Hawai#i, April 20, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2